determining whether a defendant has shown 'manifest injustice' that
                would permit withdrawal of a plea after sentencing."), we conclude that he
                is not entitled to relief because "Padilla does not have retroactive effect."
                Chaidez v. United States, 568 U.S. „ 133 S. Ct. 1103, 1105 (2013). 1
                Therefore, we conclude that the district court did not err by denying
                appellant's motion, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                    J.
                                                    Saitta


                cc: Hon. James M. Bixler, District Judge
                     Chesnoff & Schonfeld
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      'We are not convinced by appellant's argument that we should,
                despite the holding of Chaidez, apply Padilla retroactively to correct any
                alleged manifest injustice.


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2